Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2022 has been entered.

Change of Examiner
The Examiner assigned to the instant application has changed.  The new examiner is Gregg Polansky.  Contact information is provided at the end of this Office action.
 
Status of Claims
Applicants’ response, filed 8/03/2022, to the Office action mailed 4/07/2022 (hereinafter “the previous Office Action”) is acknowledged.  Applicants amended Claim 1, and presented arguments in response to the Office Action.   
Claims 1-4, 7-9, 11, 12, 16 and 17 are pending.
Claims 1-4, 7-9, 11, 12, 16 and 17 are presently under consideration.
Applicants' arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The Declaration under 37 CFR 1.130(a) filed on 8/03/2022 is sufficient to overcome the rejection of claims 1-4, 7-9, 11-12, 16 and 17 based on Liu et al. (“Astaxanthin Formulation Induces Muscle Strength and Endurance Increases Beyond High Intensity Training in Elderly Subjects”, Abstract #3306, Med Sci Sports Exerc, 2017 June 2; 49(5):Supplement, p.S706), as evidenced by Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online) as evidence. 
The rejection of claims 1, 3, 4, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Lignell (U.S. Patent No. 6,245,818 B1), as evidenced by Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online), set forth in the previous Office Action, has been withdrawn in view of Applicants’ present amendment of claim 1 and persuasive arguments. 
The rejection of claims 1, 2, 4, 7, 9 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Nutraceutical Business Review (“The Power of Natural Astaxanthin for Increased Muscle Performance’, Published Online August 15, 2014), as evidenced by Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online), set forth in the previous Office Action, has been withdrawn in view of Applicants’ present amendment of claim 1 and persuasive arguments. 
The rejection of claims 1-4, 7, 9, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Earnest et al. (“Effect of Astaxanthin on Cycling Time Trial Performance”, Int J Sports Med, 2011; 32:882-888), as evidenced by Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online), set forth in the previous Office Action, has been withdrawn in view of Applicants’ present amendment of claim 1 and persuasive arguments. 
The rejection of claims 1, 2, 7, 9 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nutraceutical Business Review (“The Power of Natural Astaxanthin for Increased Muscle Performance’, Published Online August 15, 2014), as evidenced by Merriam-Webster (“Sarcopenia”, Online) and MedlinePlus (“Muscle Atrophy”, Online), set forth in the previous Office Action, has been withdrawn in view of Applicants’ present amendment of claim 1 and persuasive arguments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Applicants’ response to the previous Office Action, claim 1 is amended to recite “A method for improving a muscle function and/or a physical function in a human patient in a rehabilitation program or with rhabdomyolysis, muscular atrophy, sarcopenia, or having a decrease in a muscle function or a decrease in a physical function from hospitalization due to an illness, an injury, or an accident, comprising: … [the underlined text is the text added by Applicants’ amendment].”  
Applicants state in the response to the previous Office Action that “Claim 1 is amended herein, support for which is found in the specification and claims as originally filed. Specifically, support for the claim amendments are found in the specification at ¶[0020] and [0061].” 
Paragraph [0020] of the published specification recites:
According to the present invention, the combined use of the ingestion of astaxanthin or its ester and a physical exercise notably improves a muscle force and/or a physical function, particularly by improving a muscle mass, a muscle force during voluntary contraction, a physical function and a physical function when compared with the case of only ingesting astaxanthin, additionally decreased muscle force and/or physical function is recovered, and further a decreased muscle mass is recovered. More specifically, in the present invention, a subject to which the above combined use is applied is a human who expects to improve a muscle force and/or a physical function. A healthy individual who aims health promotion may be a subject of the combined use. Subjects of the combined use who can expect higher effects include an elderly individual with a decreased muscle force or physical function, a human with a decreased muscle force or physical function who has been hospitalized for a long term due to an illness or an accident or who is discharged from a hospital and a human who is in a rehabilitation program to increase a muscle force or a physical function. A patient with sarcopenia or muscle atrophy can also expect improved effects when subjected to the combined use of the present invention. However, the improving effect on a muscle force and/or a physical function of the present invention may not be gained by a human who is unable to practice a physical exercise because the physical exercise may not be used in combination. Such a human who is unable to practice a physical exercise include a human with a severe muscle disease such as rhabdomyolysis or serious muscle atrophy disorder. [Emphasis added].

Paragraph [0061] of the published specification recites:
Subjects who can expect the improving effect on a muscle force and/or a physical function of the present invention include a healthy individual including an elderly individual who aims at health promotion, an elderly individual with a decreased muscle force or physical function, a human with a decreased muscle force or physical function who has been hospitalized for a long term due to illness, an injury or an accident or who is discharged from a hospital, a human who is in a rehabilitation program to increase a muscle force or a physical function, and a patient with sarcopenia or muscle atrophy can also expect more effects when subjected to the combined use of the present invention. The improving effect may not be gained with a human who is unable to practice a physical exercise, because the physical exercise may not be used in combination. Such a human who is unable to practice a physical exercise include a human with a severe muscle disease such as rhabdomyolysis or serious muscle atrophy disorder. [Emphasis added].

It is unclear how one could practice the claimed method because a patient suffering from rhabdomyolysis could not engage in high-intensity or moderate-intensity exercise, as required by the method.  Therefore, the claimed method for improving a muscle function and/or a physical function in a human patient with rhabdomyolysis is indefinite.
Furthermore, claim 1 and claims depending therefrom is indefinite because the phrase “rehabilitation program” is incomplete.  There are different types of rehabilitation programs, including, for example, physical, occupational and speech.  There are also, for example, drug rehabilitation and alcohol rehabilitation programs.  It is unclear what type(s) of rehabilitation programs fall within the scope of the instantly claimed method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji Chem Ind Co Ltd (JP2006-213667 (with English translation); cited in Applicants’ IDS; hereinafter “Fuji”), in view of Montero-Fernandez et al. (“Role of exercise on sarcopenia in the elderly”, European Journal of Physical and Rehabilitation Medicine, Vol. 49(1), pp. 131-143, 2013).
Claim 1 recites a method for improving a muscle function and/or a physical function in a human patient in a rehabilitation program or with rhabdomyolysis, muscular atrophy, sarcopenia, or having a decrease in a muscle function or a decrease in a physical function from hospitalization due to an illness, an injury, or an accident, comprising:  ingesting a composition comprising astaxanthin; and engaging in a high-intensity or moderate-intensity physical exercise, wherein astaxanthin is in one or more of a free form, a monoester form, or a diester form, and wherein the combination of ingesting the composition comprising astaxanthin and the engaging in a high-intensity or moderate-intensity physical exercise by the human patient results in an improved muscle function and/or physical function in the human patient.
Claim 17 recites a method for improving a muscle function and/or a physical function in a subject with a decrease in a muscle function or a decrease in a physical function, comprising: ingesting a composition comprising astaxanthin; and engaging in a high-intensity or moderate-intensity physical exercise, wherein astaxanthin is in one or more of a free form, a monoester form, or a diester form, and wherein the combination of ingesting the composition comprising astaxanthin and the engaging in the high-intensity or moderate-intensity exercise by the subject results in an improved muscle function and/or physical function in the subject, and wherein the subject is at least 65 years of age.
Fuji discloses the use of astaxanthin and/or an ester thereof (i.e., monoesters and/or diesters) for treating a muscular atrophy disorder, where the muscular atrophy disorder is, inter alia, muscular atrophy disorder due to aging (i.e., sarcopenia), or long period of immobilization caused by e.g., long-term bed rest due to trauma, bone fracture, ligament or tendon damage, etc.  See Abstract, claims 1-3, para. {0007], and [0015].  Fuji teaches the administration of astaxanthin may be by oral or parenteral routes.  See e.g., para. [0027] – [0033], and claim 4.  The treatment of a human is implied by the disclosure. For example, Fuji teaches the astaxanthin may be administered as a food or beverage.  Examples of suitable foods and beverages include whipped cream, noodles, potato chips, snack confectionery, chewing gum and candy.  See para. [0030] and [0031].
Fuji does not teach the combination of high-intensity or moderate-intensity exercise with administration of the astaxanthin as required by the instant claims.
Montero-Fernandez discloses that “Physical inactivity or a decreased physical activity level is a part of the underlying mechanisms of sarcopenia and therefore physical activity can be seen as an important factor to reverse or modify' the development of this condition. Several treatments have been proposed for the treatment of this loss of muscle and strength, but there is no doubt that exercise represents the most important approach to prevent and treat sarcopenia. [Emphasis added].”  See the abstract.  The publication teaches muscle disuse, such as occurs from illness or hospitalization, accelerates the rate of “sarcopenic muscle loss”.  Additionally, it is taught that “disuse may actually be the underlying reason for muscle atrophy and weakness, rater than aging, per se.”  See page 133, left column, 4th full paragraph.  Montero-Fernandez teaches that progressive resistance exercise (“PRE”) “attenuates development of sarcopenia by many ways: improving muscle size and function, reducing balance and flexibility problems and reducing also the risk of development of many sarcopenia-related comorbidities.” See page 135, right column, penultimate paragraph.  It is recommended that the exercise frequency is 3-5 days/week.  See page 136, left column, 2nd full paragraph.
Montero-Fernandez discloses that “[a]lthough there is currently no consensus recommendation for PA and exercise among older adults with sarcopenia, there are some recommendations for adults over the age 65 years for various types of activity and specific guides for implementing such programs.”  See page 137, left column, 1st paragraph and pages 137-139.  Moderate to vigorous (i.e., high) intensity progressive weight exercises are disclosed at page 139, left column.  
Examples of aerobic exercises include “brisk walking, jogging, swimming, water aerobics, tennis, aerobic exercises classes, dancing and bicycle riding.”   See page 135, left column, penultimate paragraph.
One of ordinary skill in the art would have found it obvious to combine the teachings Fuji (e.g., administration of astaxanthin for treating muscular atrophy disorder due to aging (i.e., sarcopenia)) with the teachings of Montero-Fernandez (e.g., treating sarcopenia with moderate- or high-intensity exercise) and have a reasonable expectation of improving the treatment of, inter alia, sarcopenia, taught by each publication individually (i.e., a reasonable expectation that the combination of the two methods will have a greater therapeutic effect than each method individually).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1-4, 7-9, 11, 12, 16 and 17 are rejected.
Claim 17 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629